Citation Nr: 0319513	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-08 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.


REMAND

The claim on appeal must be remanded so that the veteran may 
be given a hearing before the Board at the RO by 
videoconference.  See 38 C.F.R. § 19.9 (2002).

In the VA Form 9, Appeal to Board of Veterans' Appeals, that 
he filed in May 2002, the veteran indicated that he wished to 
have a hearing before the Board at the RO.  Such a hearing 
was held in November 2002.  Later, the Board determined that 
the audio tape of the hearing was inaudible and could not be 
transcribed.

In June 2003, the Board wrote to the veteran apprising him of 
this fact and asked him to indicate by marking the 
appropriate choice listed in the letter whether he wished to 
have a hearing before the Board or not, and if so, whether 
before a traveling Veterans Law Judge at the RO, before a 
Veterans Law Judge at the VA Central Office in Washington, 
D.C., or by videoconference from the RO before a Veterans Law 
Judge sitting in Washington, D.C.

In July 2003, the veteran returned the letter marked so as to 
show that he had selected a videoconference hearing. 

Now, the claim must be remanded so that the RO may schedule 
the veteran for such a hearing.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the requested 
hearing by videoconference before a 
Veterans Law Judge and provide the 
veteran and his representative with due 
notice thereof.

After the hearing has been held, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


